Title: John Quincy Adams, Reappraisal of Quincy Hancock Wood Lot, 5 September 1826
From: Adams, John Quincy
To: 


				(Copy)The Re-Appraisement of the Quincy, Hancock Wood lot.
					
					Quincy Sept 5th. 1826. 
				
				It appears on a resurvey of the Quincy Hancock Wood lot belonging to the estate of John Adams late of Quincy deceased, there was two Acres two quarters and nine rods of Swamp land which was not included in the first survey. We the Subscribers do appraise the same at twelve dollars the Acre making the whole $30.67.
				
					(Signed) Daniel GreenleafJosiah BassJosiah Adams.
				
				
			